Title: To James Madison from Paul Hamilton, 24 November 1810
From: Hamilton, Paul
To: Madison, James


Dear Sir
Capitol Hill Novr. 24th. 1810
I beg leave to send you the letters accompanying this, received from Genl. Smith of Baltimore by yesterday’s mail, which I would in person have presented you with, but for an indisposition which confines me to the house. It is necessary for me only to remark that, the agency to which the General refers is a subject entirely new to me, having had neither conversation nor correspondence with him respecting it. I am Sir with great respect &c yrs.
Paul Hamilton
